El Juez Asociado Senos Aldbey,
emitió la opinión del tribunal.
Mariano Petrovich apela de la sentencia que lo condenó por portar un revólver, alegando como fundamentos de sn *610recurso que hubo error en la corte inferior al no sobreseer su causa y al apreciar la prueba.
El apelante fué detenido por el delito de portar arma prohibida el 11 de enero de 1926 siendo presentada la acusación contra él en la corte de distrito el 29 del mismo mes y año, pero sostiéne que la acusación debió ser sobreseída de acuerdo con el artículo 448 del Código de Enjuiciamiento Criminal, según solicitó en la corte inferior, porque desde la' fecha de su detención hasta el 18 de marzo de 1926 en que le fué leída la acusación habían transcurrido más de sesenta días. Sin embargo, dichos sesenta días no han de contarse desde la detención hasta la lectura de la acusación sino hasta la presentación de la acusación, por disponerlo ;así expresamente el caso 1-. del artículo citado, y así lo ha .■dieh© este tribunal en el caso de El Pueblo v. Salinas, 9 D. P. R. 371.
En cuanto a la prueba encontramos que justifica la ■.sentencia apelada pues hubo evidencia de que el apelante i después de tener un accidente de automóvil dejó en una casa mn revólver que portaba y fué a curarse al pueblo volviendo después a dicha casa y recogiendo y llevándose el revólver.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no intervino.